DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6, 18 recite “is obtainable a method”. The term ‘obtainable’ is indefinite because it is unclear whether the applicant intended for the scope of the claim to be limited to the following method or not. It is suggested that the term ‘obtained’ be used instead.
Claim 6 recites the monomer component has a partition coefficient of at least 1. The instant specification fails to define or further explain the partition coefficient. It is known in the art that a partition coefficient is defined as a ratio of concentrations of a compound in a mixture of two immiscible solvents. However, when applied to the instant invention, it is unclear whether the concentration in the aqueous phase is the numerator or denominator of the ratio. For example, if 0.5 M compound is in the aqueous phase and 1.0 M compound in the solvent phase, the partition coefficient could be 0.5 ( 0.5 M / 1.0 M) when the aqueous phase is in the numerator of the ratio or 2 (1.0 M / 0.5 M) when the aqueous phase is in the denominator of the ratio.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 14, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 3,919,154).
Chang teaches an aqueous coating composition of an acrylic polymer latex, an acrylic polymer solution and an aminoplast (abstract). Chang teaches an amino resin crosslinking agent is present (abstract). Chang teaches an acrylic latex produced from a copolymer having methacrylic acid (col. 11, ln. 1-45) and an acrylic copolymer formed from a solution polymerization having methacrylic acid present (col. 11, ln. 46-69). These are formulated together with a melamine crosslinking agent, hexamethoxymethylmelamine (col. 12, ln. 8-44) which is capable of crosslinking the acid groups on the copolymers. The acrylic latex does not contain styrene. Chang teaches the compositions can be coated by spraying (col. 2, ln. 25) thus making it a spray composition. Chang teaches adding a catalyst such as toluenesulfonic acid in an amount of up to 3 wt% (col. 7, ln. 46-61).
It is noted that the claims are recited in the product-by-process format by use of the language, “an emulsion polymerized” and “a solution polymerized” and “is obtainable by a method comprising…” Case law holds that:
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Chang teaches that the only components added to the acrylic latex copolymerization are the monomers, chain transfer agent, surfactants, water, and initiator. As such the solvent phase must be composed of only the monomers and necessarily has a greater concentration of monomers than the aqueous phase. Thus, the partition coefficient of the solvent phase : aqueous phase of the monomer component is greater than 1.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibanel (US 2020/0056066).
It is noted that Gibanel qualifies as prior art under 102(a)(2) as it claims priority to a provisional application filed on 10/19/2016, which is earlier than the foreign priority date of the instant application of 12/15/2017.
Gibanel teaches coating compositions for food or beverage cans (abstract) which uses an acrylic polymerized latex and alkali soluble resin (¶ 7-9) and optionally includes crosslinkers such as a hydroxyalkylamide crosslinker and phenoplast (resole phenolic crosslinker) (¶66). The alkali soluble (“ASR”) resin is acid functional acrylic polymer prepared by conventional polymerization, preferably an organic solution polymerized acrylic polymer (¶ 32, 45). Gibanel teaches an ASR additive formed from acrylic acid (¶143) and the acrylic latex contains ethyl acrylate and is styrene free (¶ 129). Gibanel teaches spray coating compositions coated on aluminum beverage containers (¶150). Gibanel teaches a catalyst such as toluene sulfonic acid (¶61) in an amount of 0.1 wt% to about 3 wt% (¶ 62).
Gibanel teaches examples where the acrylic latex is mixed with the ASR additive and a crosslinkers such as Primid QM 1260 (Table 5). It is noted that Primid QM 1260 is a hydroxyalkylamide crosslinker (¶ 66). 
It is noted that the claims are recited in the product-by-process format by use of the language, “an emulsion polymerized” and “a solution polymerized” and “is obtainable by a method comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 5,840,384) in view of Chang (US 3,919,154).
Noda teaches a coating composition for an exterior surface of a can (abstract) used as a vessel for food and beverages (col. 1, ln. 18-20) where the composition is a water soluble or water dispersible resin having a carboxyl functionality, an epoxy resin, and an amine (col. 2, ln. 15-20) and the can includes steel (col. 5, ln. 20).
Noda does not explicitly recite the composition has a solution polymerized acrylic material, emulsion polymerized acrylic latex, and crosslinker.
However, Chang teaches an aqueous coating composition of an acrylic polymer latex, an acrylic polymer solution and an aminoplast (abstract). Chang teaches an amino resin crosslinking agent is present (abstract). Chang teaches an acrylic latex produced from a copolymer having methacrylic acid (col. 11, ln. 1-45) and an acrylic copolymer formed from a solution polymerization having methacrylic acid present (col. 11, ln. 46-69). These are formulated together with a melamine crosslinking agent, hexamethoxymethylmelamine (col. 12, ln. 8-44) which is capable of crosslinking the acid groups on the copolymers. The acrylic latex does not contain styrene. Chang teaches the compositions can be coated by spraying (col. 2, ln. 25) thus making it a spray composition.
It is noted that the claims are recited in the product-by-process format by use of the language, “an emulsion polymerized” and “a solution polymerized” and “is obtainable by a method comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Chang teaches that the only components added to the acrylic latex copolymerization are the monomers, chain transfer agent, surfactants, water, and initiator. As such the solvent phase must be composed of only the monomers and necessarily has a greater concentration of monomers than the aqueous phase. Thus, the partition coefficient of the solvent phase : aqueous phase of the monomer component is greater than 1.
It would have been obvious to one of ordinary skill in the art to use the compositions of Chang with the paint cans of Noda because the compositions of Chang have high gloss and excellent appearance (col. 1, ln. 33-40) and improved sag properties (col. 18, ln. 55-65) and can be prepared without organic solvents or surfactants and thus eliminates the problem of incompatibility and water sensitivity (col. 2, ln. 47-68).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel teaches the amount of crosslinker is used in preferable amounts of at least 1 wt% and less than 10 wt%, more preferably from 5 to 7.5 wt% (¶ 86) which overlaps the range recited in claim 11. 
Gibanel teaches amounts of crosslinkers which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gibanel suggests the amount of crosslinker. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gibanel. See MPEP 2123.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066) in view of Kaplan (US 5,889,126).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel does not explicitly recite the hydroxyalkylamide crosslinker of claim 10.
However, Kaplan teaches hydroxyalkylamide copolyesters having the structure 
    PNG
    media_image1.png
    47
    186
    media_image1.png
    Greyscale
  where n is 2-100 and P is the polymer chain of a polyester (abstract, col. 1, ln. 45-63). A polyester polymer chain having at least 2 hydroxyalkylamide 
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. Notably, the hydroxyalkylamide of claim 10 is not present in Gibanel. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, one of ordinary skill in the art could have used the polyester hydroxyalkylamide of Kaplan, which is taught as a crosslinking agent, in the composition of Gibanel which teaches hydroxyalkylamides as crosslinking agents. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, that the use of the polyester hydroxyalkylamides of Kaplan would crosslink the acid containing polymers of Gibanel.
Alternatively, the prior art contains a composition which differs from the claims by the substitution of some component with other components. Notably, the composition of Gibanel uses a hydroxyalkylamide which differs from the hydroxyalkylamide of claim 10. The substituted components and their functions were known in the art. Notably, Kaplan teaches polyester hydroxyalkylamides which necessarily meet the formula of claim 10. One of ordinary skill could have substituted one known element for another, and the results would have been predictable. Notably, that the use of the polyester hydroxyalkylamides of Kaplan would crosslink the acid containing polymers of Gibanel.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 3,919,154) in view of Kaplan.
The discussion with respect to Chang above is incorporated herein by reference.
Chang does not explicitly recite the hydroxyalkylamide crosslinker of claim 10.
However, Kaplan teaches hydroxyalkylamide copolyesters having the structure 
    PNG
    media_image1.png
    47
    186
    media_image1.png
    Greyscale
  where n is 2-100 and P is the polymer chain of a polyester (abstract, col. 1, ln. 45-63). A polyester polymer chain having at least 2 hydroxyalkylamide groups necessarily meets the formula (IV) of claim 10. Kaplan teaches the polyester hydroxyalkylamide compounds are suitable for crosslinking polymers having acid groups (col. 1ln. 64-col. 2, ln. 3)
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. Notably, the hydroxyalkylamide of claim 10 is not present in Chang. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, one of ordinary skill in the art could have used the polyester hydroxyalkylamide of Kaplan, which is taught as a crosslinking agent, in the composition of Chang which teaches crosslinking agents. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, that the use of the polyester hydroxyalkylamides of Kaplan would crosslink the acid containing polymers of Chang.
Alternatively, the prior art contains a composition which differs from the claims by the substitution of some component with other components. Notably, the composition of Chang uses a crosslinking agent which differs from the hydroxyalkylamide of claim 10. The substituted components and their functions were known in the art. Notably, Kaplan teaches polyester hydroxyalkylamides which necessarily meet the formula of claim 10. One of ordinary skill could have substituted one known element for another, and the results would have been predictable. .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 3,919,154) in view of Koleske (US 4,243,569).
The discussion with respect to Chang above is incorporated herein by reference.
Chang does not explicitly recite the phosphoric acid of claims 12-13.
However, in view of Koleske's recognition that toluenesulfonic acid and phosphoric acid are equivalent and interchangeable as catalysts for acrylic latex coatings (col. 8, ln. 55-64), it would have been obvious to one of ordinary skill in the art to substitute toluenesulfonic acid and phosphoric acid and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066) in view of Koleske (US 4,243,569).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel does not explicitly recite the phosphoric acid of claims 12-13.
However, in view of Koleske's recognition that toluenesulfonic acid and phosphoric acid are equivalent and interchangeable as catalysts for acrylic latex coatings (col. 8, ln. 55-64), it would have been obvious to one of ordinary skill in the art to substitute toluenesulfonic acid and phosphoric acid and thereby arrive at the present invention. Case law holds that the mere In re Ruff 118 USPQ 343 (CCPA 1958).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT C BOYLE/Primary Examiner, Art Unit 1764